Citation Nr: 0942289	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-10 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of a torn 
left rotator cuff, claimed as secondary to a service-
connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied service connection for a 
left knee disability, claimed as secondary to a service 
connected right knee disability; and for a torn left rotator 
cuff, claimed as secondary to the right knee disability.

In May 2009, this matter was remanded by the Board in order 
to schedule the Veteran for a VA examination, which was 
conducted in August 2009.

In an August 2009 rating decision, the Appeals Management 
Center granted service connection for the left knee 
disability.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left rotator cuff tear, was not incurred in 
service, and is not proximately due to a service-connected 
disease or disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of a left rotator cuff tear are not met. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.309, 
3.310 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) must request 
that the Veteran provide any evidence in his possession that 
pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA provided VCAA required notice regarding his service 
connection claims, in correspondence sent to the Veteran in 
May 2006, September 2006, and June 2009.  The letter's told 
him what evidence was needed to substantiate entitlement to 
service connection on a secondary basis.  These letters also 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his service 
connection claim, and identified his duties in obtaining 
information and evidence to substantiate his claim. The May 
2006 letter further provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disability under consideration, pursuant to 
the holding in the Dingess decision.

The Veteran has not been given VCAA notice of the evidence 
needed to substantiate entitlement to service connection on a 
direct basis.  There is, however, no evidence or contention, 
that the claimed rotator cuff injury was directly incurred in 
service.  Hence, the absence of such notice is not 
prejudicial.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a Veteran submit any evidence in his or 
her possession that might substantiate the claim. 73 Fed. 
Reg. 23,353 (Apr. 30, 2008). In any event, the May 2006 and 
September 2006 letters complied with this requirement. 

VA has also complied with the VCAA requirements to provide in 
substantiating the claim.  VA has obtained all known 
treatment records and the Veteran has been afforded a VA 
examination that yielded an adequate medical opinion.  There 
is no additional assistance that would be reasonably likely 
to assist him in substantiating the claim.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Andréa v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   
	
The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury." 38 C.F.R. § 
3.310(a).  Secondary service connection is also available for 
an increase in a non-service connected disability that is 
caused by a service connected disease or disability, provided 
there is evidence of the baseline disability prior to 
aggravation (and such evidence was created prior to the 
aggravation).  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

Residuals of a Torn Left Rotator Cuff

Background

Service treatment records are negative for any complaints, 
treatment, or diagnosis of an injury to the Veteran's left 
shoulder.

The Veteran is currently service-connected for arthritis of 
the left knee, effective May 2006, and status post right 
total knee replacement (originally granted as a ruptured 
medial meniscus of the right knee with arthritis of the 
medial femoral-tibial and lateral compartments), effective 
May 1955.  

The Veteran was seen for VA treatment in April 1988 after 
reporting that his knee "gave out" the previously day.  He 
reported that the instability had almost caused him to fall, 
and that he was now afraid of falling.  An examination showed 
mediolateral laxity.  There was lateral displacement to the 
right but the knee was stable in the anterior-posterior 
plane.

On VA examination in April 1993, the Veteran complained that 
the right knee would occasionally "flip out", but he walked 
with a normal gait; there was no laxity of the cruciate or 
collateral ligaments; and testing was all normal.  The 
impression was that the Veteran had osteoarthritis of the 
knee manifested by symptoms that included buckling.

Private medical records from Dr. ASP dated in December 2000 
indicate the Veteran slipped on ice and injured his left 
shoulder.  Diagnostic testing revealed a rotator cuff tear.  
There were no reported complaints or findings referable to 
the knees.  No such complaints or findings were reported in 
subsequent treatment records from Dr. ASP.

In March 2001, the Veteran underwent surgery to repair the 
rotator cuff tear of the left shoulder.  Again no findings 
were reported with regard to the knees.

An April 2003 VA examiner diagnosed status post traumatic 
degenerative joint changes manifested by complaints of 
recurrent pain and buckling.  In September 2006, the Veteran 
underwent a cemented posterior stabilized right total knee 
arthroplasty.

On evaluation by Dr. V. Dua in June 2006, the Veteran was 
found to have a normal gait and no obvious instability.  He 
did have a bilateral varus deformity.

The Veteran underwent a VA examination in August 2009 for his 
left shoulder.  The examiner noted in regard to the left 
shoulder, objective evidence of painful motion with grimacing 
and guarding, instability, weakness, tenderness of the top of 
the shoulder, and abnormal movement, was less likely than not 
related to osteoarthritis of the knee.  The examiner reviewed 
the claims folder and opined that the Veteran's left shoulder 
disability was more likely than not caused by the fall on the 
ice.  He based this opinion on the fact that there had been 
no reported falls due solely to the knee disability.

Analysis

Service treatment records show no complaints, treatment, or 
diagnosis of a left shoulder disability.  The Veteran does 
not contend, nor is there other evidence, that the left 
shoulder disability was directly incurred in service.

The Veteran does contend that the December 2000 fall, which 
caused the current left shoulder disability, was the result 
of instability in his right knee.  The Veteran is competent 
to report the circumstances of his fall, but his reports must 
be viewed in relation to the other evidence of record.

The medical treatment records dated in December 2000 confirm 
the fall and the resultant left shoulder disability.  They 
note, however, that by the Veteran's own report the fall 
resulted from a slip on ice.  The contemporaneous records 
reflect that the Veteran did not report that the knee played 
any role in the fall.  

The Veteran has not alleged that the medical professionals 
who created the December 2000 record and the subsequent 
records failed to convey his contemporaneous reports.  It was 
not until June 2006, when he submitted a claim for VA 
benefits, that the Veteran first reported that his knee 
played any role in his fall.  In the mean time, he had 
received medical care on a number of occasions, but made no 
mention of this history.

Also weighing against a finding that the fall was caused by 
the knee, is the fact that examinations both before and after 
the fall did not show right knee instability.  It is true 
that instability was reported in 1988, but this symptom was 
not duplicated on the 1993 examination or on evaluations as 
late as 2006 (when his symptoms had increased to the point 
that a right knee replacement was being considered).

The VA examiner's opinion also weighs against the claim.  
That opinion was a product of a review of the claims folder, 
consideration of the Veterans statements and was supported by 
a plausible rationale.

Ultimately, the contemporaneous statements by the Veteran, 
the clinical evidence of little or no instability, and the VA 
medical opinion are more probative than the Veteran's more 
recent statements made during the course of the claim for VA 
benefits.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied. 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for residuals of a torn left rotator cuff, 
claimed as secondary to a service-connected right knee 
disability is denied.
.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


